People v Williams (2017 NY Slip Op 08097)





People v Williams


2017 NY Slip Op 08097


Decided on November 16, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 16, 2017

Renwick, J.P., Manzanet-Daniels, Andrias, Kern, Oing, JJ.


4984 2336/15

[*1]The People of the State of New York, Respondent,
vRemeses Williams, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Katheryne M. Martone of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Rebecca Hausner of counsel), for respondent.

Judgment, Supreme Court, New York County (Jill Konviser, J.), rendered February 23, 2016, convicting defendant, upon his plea of guilty, of burglary in the third degree, and sentencing him to a term of three to six years, unanimously modified, as a matter of discretion in the interest of justice, to the extent of reducing the sentence to a term of two to four years, and otherwise affirmed.
We find the sentence excessive to the extent indicated.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 16, 2017
CLERK